DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one axially directed opening" in Lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  It appears the word “inlet” between “directed” and “opening” was inadvertently omitted.  Appropriate correction required.
Claim 6 recites “the at least one axially directed inlet opening comprises a plurality of axially directed inlet openings” in Lines 1-2.  It is not clear if the at least one is a plurality or includes a plurality in addition thereto.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onsrud (US Patent 2,524,232).
(Claim 1) Onsrud discloses a disc milling cutter (1; Col. 1, Lines 32-38) for metal cutting machining (Fig. 1, 2; Col. 2, Lines 6-9).  The disc milling cutter includes the following: an inner central portion (from center axis to insert pocket as seen in Fig. 1); an outer peripheral portion (periphery of disc between first and second axially directed side abutment surfaces, Figs. 1-5) provided with a plurality of cutting edges (11, 14, 15) or a plurality of seats (Figs. 1-6) arranged for a plurality of cutting inserts (10, 12); a central through-hole (2) arranged for mounting the disc milling cutter onto a shaft of a rotatable tool holder; means (3) configured to provide a rotary preventing attachment of the disc milling cutter in a specific angular position in relation to the shaft penetrating the central through-hole (Fig. 2; Col. 1, Lines 34-36); at least one internal coolant channel (18) extending radially within the disc milling cutter from a radially inner opening (Fig. 1) located in the inner central portion (from center axis to insert pocket as seen in Fig. 1) to at least one outlet opening (20) in the outer peripheral portion; and at least one axially directed inlet opening (17, 19) in addition to the central through-hole, the at least one axially directed inlet opening (17, 19) being disposed in a first axially directed side abutment surface (visible surface in Fig. 1) of the inner central portion and arranged for receiving the coolant and communicating with the radially inner opening (Figs. 1, 2) of the internal radially extending coolant channel (18).  Each of the at least one axially directed inlet opening is formed by an axial through-hole (17, 19) extending from the first axially directed side abutment surface to a second axially directed side abutment surface disposed on an opposite side of the inner central portion (Fig. 2).  The at least one axially directed inlet opening (17, 19) is separated from the central through-hole by an inner wall of the central portion (Figs. 1, 2).
(Claim 3) The at least one axially directed inlet opening is a plurality of axially directed inlet openings (Figs. 1, 2).  Each axially directed inlet opening of the plurality thereof is formed by a respective axial through-hole (17, 19).
(Claim 4) The plurality of axially directed inlet openings and the respective axial through-holes (17, 19) are evenly distributed around the central through-hole (Figs. 1, 2).
(Claim 7) The at least one outlet opening (20) of the at least one internal coolant channel (18) is located in a chip pocket formed in the peripheral portion of the disc milling cutter (Figs. 1, 2).
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodruff et al. (US Pub. No. 2012/0082518 A1).
(Claim 1) Woodruff et al. (“Woodruff”) discloses a disc milling cutter (6, or disc between discs 6 and 7) for metal cutting machining (Fig. 5-10).  The disc milling cutter includes the following: an inner central portion (14, 15); an outer peripheral portion (periphery of disc between first and second axially directed side abutment surfaces, Figs. 5, 6) provided with a plurality of cutting edges (on inserts 4) or a plurality of seats (20) arranged for a plurality of cutting inserts (4); a central through-hole (15) arranged for mounting the disc milling cutter onto a shaft (8) of a rotatable tool holder (1); means (10) configured to provide a rotary preventing attachment of the disc milling cutter in a specific angular position in relation to the shaft penetrating the central through-hole (Figs. 5, 6; ¶ 0037); at least one internal coolant channel (17) extending radially within the disc milling cutter from a radially inner opening (located at axially directed inlet (14)) located in the inner central portion (14, 15) to at least one outlet opening (Figs. 5, 6 showing 17 opening out to towards the insert/pocket) in the outer peripheral portion; and at least one axially directed inlet opening (14) in addition to the central through-hole (¶ 0043), the at least one axially directed inlet opening being disposed in a first axially directed side abutment surface (visible abutment surface in Fig. 6) of the inner central portion and arranged for receiving the coolant and communicating with the radially inner opening (Figs. 5, 6) of the internal radially extending coolant channel (17).  Each of the at least one axially directed inlet opening (14) is formed by an axial through-hole (14) extending from the first axially directed side abutment surface to a second axially directed side abutment surface (abutment surface visible in Fig. 5) disposed on an opposite side of the inner central portion (Figs. 5, 6).  The at least one axially directed inlet opening is separated from the central through-hole by an inner wall of the central portion (¶ 0043).  Paragraph 0043 explicitly discloses that in larger dimeter cutting tools, the axially directed inlet opening (14) may not overlap with the internal coolant distribution channel (13).  The axially directed inlet opening (14) is at a greater radial distance from the central through-hole, which would place an inner wall between the through-hole and the axially directed inlet opening.  In the alternative, the reference also states that the circumferential internal coolant distribution channel (13) may be made larger (¶ 0043).  Even if the axially directed inlet opening (14) is at a greater radial distance from the central through-hole such that an inner wall is necessitated between the central through-hole and the axially directed inlet opening, the tool may maintain the relationship with the internal coolant distribution channel (13) as in the illustrated embodiment.
(Claim 2) The at least one internal coolant channel is at least two radially extending coolant channels (17).  The disc milling cutter further includes at least one internal coolant distribution channel (13) extending at least partially around the central through-hole (15) and connecting the at least one axially directed inlet opening (14) with at least two radially extending coolant channels (17).
(Claim 3) The at least one axially directed inlet opening is a plurality of axially directed inlet openings (Figs. 5, 6).  Each axially directed inlet opening of the plurality thereof is formed by a respective axial through-hole (14).
(Claim 4) The plurality of axially directed inlet openings and the respective axial through-holes (14) are evenly distributed around the central through-hole (Figs. 5, 6).
(Claim 5) The at least one axially directed inlet opening is a plurality of axially directed inlet openings (Fig. 5, 6).  Each axially directed inlet opening of the plurality of axially directed inlet openings is formed by a respective axial through-hole (14) such that the axial through-holes form axially directed inlet openings opening into said at least one internal coolant distribution channel (13; ¶ 0043).
(Claim 6) The at least one axially directed inlet includes a plurality of axially directed inlet openings (Figs. 5, 6).  The internal coolant distribution channel (13) being an annular channel surrounding the central through-hole (Fig. 6) and connecting all of the plurality of axially directed inlet openings (14) with the radially extending coolant channels (17) of the disc milling cutter.
(Claim 7) The at least one outlet opening of the at least one internal coolant channel (17) is located in a chip pocket (Figs. 5-8, 10) formed in the peripheral portion of the disc milling cutter.
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.  Applicant argues that the Woodruff reference does not disclose a disc milling cutter.  Additionally, Applicant argues that Woodruff doesn’t disclose an axial inlet separated from the central through-hole by an inner wall as per amended claim 1.  Relative to claim 2, Applicant contends that the axial through-hole does not extend from abutment surface to abutment surface.  Examiner disagrees.
Woodruff discloses a disc milling cutter because it discloses the limitations recited in the claim.  Moreover, the claim is directed to a cutting disc alone.  The disc is capable of cutting a slot as claimed by merely moving the cutter through a center of material to create a slot therein.  Because the claim is just to the disc body itself, Applicant’s arguments concerning the diameter of the disc relative to the shank and the ability of the disc milling cutter to cut grooves are inconsequential.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Because the Woodruff reference discloses a disc milling cutter as claimed, the prior art of record reads on the claimed device.
As stated in the Rejection above, the at least one axially directed inlet opening is separated from the central through-hole by an inner wall of the central portion (¶ 0043).  Paragraph 0043 explicitly discloses that in larger dimeter cutting tools, the axially directed inlet opening (14) may not overlap with the internal coolant distribution channel (13).  The axially directed inlet opening (14) being at a greater radial distance from the central through-hole would necessitate an inner wall between the through-hole and the axially directed inlet opening.  Alternatively, the reference also states that the circumferential internal coolant distribution channel (13) may be made larger (¶ 0043) such that it would extend to meet an axially directed inlet opening (14) spaced apart from the central through-hole by an inner wall.
Relative to claim 2, in the larger diameter tool embodiment, the axially directed inlet opening (14) would run from abutment surface to abutment surface.  It would, at least partially, directly intersect each abutment surface for the transfer of coolant to the next disc in the assembly.  (¶ 0043).  Thus, the prior art of record reads upon claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Christensen et al. (US Patent No. 3,282,263); Legendre (FR 1115922 A); and  Teusch (US Pub. No. 2019/0210119 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722